                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

ARWA CHIROPRACTIC, P.C.,                    )
an Illinois professional corporation,       )
individually and as the representative      )
of a class of similarly situated persons,   )
                                            )
             Plaintiff,                     )
                                            )      14 C 5602
      v.                                    )
                                            )      Judge John Z. Lee
MED-CARE DIABETIC & MEDICAL                 )
SUPPLIES, INC. and STEVEN                   )
SILVERMAN,                                  )
                                            )
             Defendants.                    )


                   MEMORANDUM OPINION AND ORDER

      Plaintiff Arwa Chiropractic, P.C. (“Arwa”) brought this action against

Defendants Med-Care Diabetic & Medical Supplies, Inc. (“Med-Care”) and its CEO,

Steven Silverman, arising out of a series of six faxes that Med-Care sent to Arwa

between July and October 2013. Arwa brings claims under the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227, and the Illinois Consumer Fraud and

Deceptive Business Practices Act, 815 Ill. Comp. Stat. § 505/1 et seq, as well as a

common-law claim of conversion. Arwa has moved for partial summary judgment as

to its TCPA claim, and Silverman has moved for summary judgment on all claims.

For the reasons stated herein, Silverman’s motion [129] is granted, and Arwa’s

motion [132] is denied.
                                 Factual Background1

         Arwa is an Illinois medical provider based in DuPage County, Illinois. Pl.’s

LR 56.1(a) Stmt. of Facts (“SOF”) ¶ 1, ECF No. 133.            Med-Care was a Florida

corporation with its principal place of business in Boca Raton, Florida.             Def.

Silverman’s LR 56.1(a) Stmt. of Facts (“SOF’) ¶ 2, ECF No. 131.2 Steven Silverman

was Med-Care’s president. Id. ¶ 21.

         On six dates in July and October 2013, Arwa received nearly identical faxes

from Med-Care. Pl.’s SOF ¶ 11. At the top of the faxes was either a header or a logo

indicating that Med-Care was an approved “competitive bidding supplier” under the

federal Medicare program.3 Id. ¶¶ 12–13; Pl.’s Ex. H, Med-Care Faxes, ECF No. 133-

8. Then, each fax contained the following statement:

         Your patient has asked us to contact you regarding authorization for a
         Nebulizer and its medications to help with their breathing problems.
         Your help in this matter is greatly appreciated by your patient and us.
         Please review the prescriptions to sections 1, 2 & 3 before signing. In
         order to supply these products to your patient, under the Medicare
         program, we must obtain a signed order by the patient’s physician.
         Kindly sign and fax this form to our TOLL FREE FAX # above. Your
         cooperation will be greatly appreciated. THANK YOU!




1        The following facts are undisputed or have been deemed admitted, unless otherwise
noted.

2       Med-Care is no longer in business and has commenced a proceeding for assignment
for the benefit of creditors. Def. Silverman’s LR 56.1(b) Resp. ¶ 2, ECF No. 139.

3      In July 2013, Medicare instituted the “Durable Medical Equipment Competitive
Bidding Program,” which reset the prices Medicare would pay for durable medical equipment
based on competitive bids from suppliers. Under the program, only those suppliers whose
bids were accepted could supply durable medical equipment to Medicare beneficiaries.
See Def. Silverman’s Ex. A, Kevin Goetz Dep. at 81, Ex. 11, ECF No. 131-1.



                                             2
Pl.’s Ex. H, Med-Care Faxes. Section 1 of the ensuing form was pre-filled with a

prescription for the drug Ipratropium-Albuterol and a “Nebulizer Kit.” Id. Section 2

provided diagnosis codes: “493.90 Bronch Asthma,” “492.8 Emphysema,” “496

C.O.P.D.,” or “Other.” Id. Section 3 required a physician’s signature and date. Id.

      The faxes were each addressed to Murtaza Hameed, the owner and president

of Arwa. Id.; see Pl.’s Ex. M, Hameed Decl. ¶ 1, ECF No. 133-13. Each fax contained

the name of the same patient, but the person listed was not a patient of Arwa’s or

Dr. Hameed’s. See Def. Silverman’s SOF ¶¶ 9–14.

      The faxes Arwa received were not unique. In fact, Med-Care used a third-party

faxing service, WestFax, to send out similar prescription request forms “by fax and

in bulk.” Pl.’s SOF ¶¶ 16–18. Under this arrangement, Med-Care provided WestFax

with blank templates for its prescription request forms, along with spreadsheets of

contact information with which to fill in the forms. Id. ¶ 17. WestFax then “sent

Med-Care’s faxes for its nebulizer kits and medications in batches of 6,000 to more

than 11,000.” Id. ¶ 18. The six prescription request forms Arwa received were each

part of a larger fax broadcast, in which each fax differed only by the patient and doctor

identifying information. Pl.’s SOF ¶¶ 34–35. The six batches sent in July and

October 2013 resulted in the successful transmission of 46,051 faxes. Id.

      Silverman has said that Med-Care’s business model as a mail-order medical

equipment company involved reaching out to physicians to request prescriptions after

first being contacted by patients needing medical products. Def. Silverman’s SOF

¶¶ 6–8. For example, in this case, a customer contacted Med-Care through an online




                                           3
portal. Id. ¶ 9. Med-Care contacted the patient and then sent a prescription request

to Dr. Hameed via fax. Id. ¶¶ 6–7, 14. Silverman contends that Med-Care’s faxes to

Arwa were the result of the customer’s mistaken belief that Dr. Hameed was her son’s

doctor. Id. ¶¶ 12–14.4 Further, the fact that the faxes were part of a large broadcast

was not unusual, he says, because “it was an ordinary practice to group prescription

requests together for . . . specific product[s].” Def. Silverman’s LR 56.1(b) Resp. ¶ 18.

      Despite his knowledge of this process, Silverman declares that he had no

personal control over the faxing operations of Med-Care. “As president,” he says, “the

day to day operations of the business were delegated to others” while he “focused more

on big picture business development and the overall health of the business.” Def.

Silverman’s SOF ¶ 21. Silverman did not send any faxes on behalf of Med-Care, did

not oversee, supervise, or participate in sending faxes, and did not design or draft any

of the prescription request forms. Id. ¶¶ 22–28. He did not execute Med-Care’s

contract with WestFax, nor did he have any involvement with uploading fax order

requests to WestFax. Id. ¶¶ 30–31. Rather, John Porush (Med-Care’s marketing

director) signed the contract with WestFax on behalf of Med-Care, and Kevin Goetz

(who oversaw Med-Care’s operations) was responsible for uploading faxes to WestFax

between January 2012 and December 2014. Id. ¶¶ 19–20; Def. Silverman’s Ex. A,

Kevin Goetz Dep. at 5, 11, 101, 152.




4      Arwa disputes this fact, arguing that Silverman has not submitted any admissible
evidence proving the contents of Med-Care’s communications with the customer. See Pl.’s LR
56.1(b) Resp. ¶¶ 10–14, ECF No. 140.



                                            4
      Based on the six faxes it received and the evidence that the same faxes were

sent to other physicians around the country, Arwa filed suit against Med-Care and

Silverman on behalf of a putative class of fax recipients. Arwa claims that the

defendants’ faxing practices constituted common-law conversion and violated the

TCPA, 47 U.S.C. § 227, and the ICFA, 815 Ill. Comp. Stat. § 505/1 et seq.         In

September 2017, the Court granted Arwa’s motion to certify the following class:

       All persons who were sent one or more facsimiles from Med-Care
       Diabetic & Medical Supplies of Boca Raton, FL on any of the following
       6 dates: July 2, 2013, July 10, 2013, October 2, 2013, October 9, 2013,
       October 17, 2013, or October 25, 2013, stating, “Your patient has asked
       us to contact you regarding authorization for a Nebulizer and its
       medications to help with their breathing problems. . . . In order to
       supply those products to your patient, under the Medicare program, we
       must obtain a signed order by the patient’s physician.”

Arwa Chiropractic, P.C. v. Med-Care Diabetic & Med. Supplies, Inc., 322 F.R.D. 458,

470 (N.D. Ill. 2017).

      Previously, the Court has entered a default judgment in favor of Arwa and

against Med-Care as to liability; the issue of damages against Med-Care remains.

Order of 3/20/18, ECF No. 137.      Arwa now seeks summary judgment against

Silverman on behalf of the class as to its TCPA claim, while Silverman asks the Court

to enter summary judgment in his favor as to all claims.

                                 Legal Standard

      “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Shell v. Smith, 789 F.3d 715, 717

(7th Cir. 2015). To survive summary judgment, the nonmoving party must “do more



                                         5
than simply show that there is some metaphysical doubt as to the material

facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986),

and instead must “establish some genuine issue for trial such that a reasonable jury

could return a verdict in her favor.” Gordon v. FedEx Freight, Inc., 674 F.3d 769,

772–73 (7th Cir. 2012). The evidence considered for summary judgment “must be

admissible if offered at trial, except that affidavits, depositions, and other written

forms of testimony can substitute for live testimony.” Malin v. Hospira, Inc., 762 F.3d

552, 554–55 (7th Cir. 2014). The Court gives the nonmoving party “the benefit of

conflicts in the evidence and reasonable inferences that could be drawn from

it.” Grochocinski v. Mayer Brown Rowe & Maw, LLP, 719 F.3d 785, 794 (7th

Cir. 2013).

      Moreover, Rule 56 “mandates the entry of summary judgment . . . against a

party who fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which that party will bear the burden of proof

at trial.” Zander v. Orlich, 907 F.3d 956, 959 (7th Cir. 2018) (quoting Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986)). The moving party has the initial burden of

establishing that there is no genuine issue of material fact. See Celotex, 477 U.S. at

322. Once the moving party has sufficiently demonstrated the absence of a genuine

issue of material fact, the nonmoving party must then set forth specific facts showing

there are disputed material facts that must be decided at trial. See id. at 321–22.




                                          6
                                       Analysis

I.    TCPA Claim (Count I)

      Arwa contends that the six faxes sent between July and October 2013 violated

the TCPA, which prohibits the sending of “unsolicited advertisement[s]” via fax.

47 U.S.C. § 227(b)(1)(C). Silverman responds that he should not be held liable under

§ 227(b)(1)(C) for two reasons: first, the faxes do not qualify as “advertisements,” and

second, he was not directly involved in the sending of the faxes.

      A.     Definition of “Advertisements”

      The TCPA defines an “unsolicited advertisement” as “any material advertising

the commercial availability or quality of any property, goods, or services which is

transmitted to any person without that person’s prior express invitation or

permission, in writing or otherwise.” 47 U.S.C. § 227(a)(5); see Holtzman v. Turza,

728 F.3d 682, 685 (7th Cir. 2013). A fax may be an advertisement “even if the vast

majority of its content has nothing to do with promoting a service’s availability or

quality.” Mussat v. Enclarity, Inc., No. 16-CV-07643, 2018 WL 1156200, at *3 (N.D.

Ill. Mar. 5, 2018) (citation omitted); see Holtzman, 728 F.3d at 687. Also, a fax “need

not explicitly mention a commercially available product or service, or express an

intent by the defendant to market its products or services[,] if the fax [is] a ‘pretext’

to marketing the defendant’s goods and services.” Mussat, 2018 WL 1156200, at *3;

see Carlton & Harris Chiropractic, Inc. v. PDR Network, LLC, 883 F.3d 459, 467–68

(4th Cir. 2018), cert. granted sub. nom, PDR Network, LLC v. Carlton & Harris




                                           7
Chiropractic (U.S. Nov. 13, 2018) (No. 17-1705); Physicians Healthsource, Inc. v.

Boehringer Ingelheim Pharm., Inc., 847 F.3d 92, 95–97 (2d Cir. 2017).

      Silverman argues that Med-Care’s faxes were not “advertisements” under this

definition because they were merely requests to physicians to complete orders already

placed by patients. In other words, as he sees it, the faxes do not “advertise” the

“commercial” availability of any good or service, because they do not ask the

recipients to purchase any goods or services. Arwa rejects this characterization,

pointing out that the faxes clearly show the availability of a product (a nebulizer) and

identify Med-Care as a “competitive bid supplier” of medical equipment.

      The Court agrees that the faxes, on their face, do not contain advertising

material. Rather, they provide a physician with information about his or her patient

and ask the physician to perform a service—signing off on the prescription. What is

more, although actual sales were taking place in the background of the faxes, the

parties to the sales–Med-Care and its customers—had already finalized their

agreement as to terms and pricing. In other words, the faxes did not seek to initiate

new commercial transactions, but to complete a necessary condition of pending

transactions.

      The cases cited by Arwa do not require a contrary conclusion. Rather, in every

case finding a fax to be an “advertisement,” the fax solicited some type of future,

prospective business transaction. See, e.g., Lyngaas v. J. Reckner Assocs., Inc., No.

2:17-CV-12867-TGB, 2018 WL 3634309, at *3 (E.D. Mich. July 31, 2018) (fax sought

to purchase services from recipients with an ultimate “profit as an aim”); Able Home




                                           8
Health, LLC v. Onsite Healthcare, Inc., S.C., No. 16-CV-8219, 2017 WL 2152429, at

*2–3 (N.D. Ill. May 17, 2017) (fax informed recipients of the addition of a new

physician who could provide new services); AL & PO Corp. v. Med-Care Diabetic &

Med. Supplies, Inc., No. 14 C 01893, 2014 WL 6999593, at *2–3 (N.D. Ill. Dec. 10,

2014) (fax described Defendant’s products and solicited a marketing relationship);

Brodsky v. HumanaDental Ins. Co., No. 10 C 3233, 2014 WL 2780089, at *7–8 (N.D.

Ill. June 12, 2014) (faxes described products available and contained a sales pitch).

      True, the Med-Care faxes do indicate that a nebulizer is available for purchase.

But that mere fact cannot itself create an “advertisement” when the fax does not seek

to induce a future sale of that product. If so, absurdity would result. For instance,

under Arwa’s theory, a fax containing a receipt, a credit-card statement, or an invoice

identifying the particular item purchased might constitute an “advertisement” and,

thus, become subject to the requirements of the TCPA. “Congress’ primary purpose

in enacting the TCPA was to prevent the shifting of advertising costs to recipients of

unsolicited fax advertisements.” Phillips Randolph Enters., LLC v. Adler-Weiner

Research Chi., Inc., 526 F. Supp. 2d 851, 852 (N.D. Ill. 2007). The TCPA’s definition

of “advertisement” does not sweep so broadly as to cover any mention of an item,

regardless of context.

      The Eleventh Circuit has recently come to the same conclusion under nearly

identical facts. In Florence Endocrine Clinic, PLLC v. Arriva Medical, LLC, 858 F.3d

1362 (11th Cir. 2017), the court considered unsolicited faxes sent to physicians by

another mail-order medical supply company. The medical equipment in that case did




                                          9
not require prescriptions, but the defendant nevertheless faxed the purchaser’s

physician an insurance reimbursement form, before sending the equipment to the

purchaser. Id. at 1364–65. The Eleventh Circuit concluded that these faxes did not

“promote the sale” of the defendant’s goods because they “only request[ed]

information to complete [orders] already made.” Id. at 1367. “The clinic neither

alleged that [Defendant] intended that the faxes induce the physicians at the clinic

to prescribe [Defendant’s] products to other patients . . . nor that the faxes request[ed]

the doctors purchase the products.”        Id.   Because the faxes merely requested

information from the doctors, they had no advertising or commercial quality. Id.

      Arwa attempts to distinguish Florence, noting that the customer in this case

needed to obtain a prescription rather than an insurance reimbursement

authorization. It points to a line in Florence, where the court distinguished cases that

“involve[d] transmissions that encouraged the recipient of the fax to prescribe the

drug to patients . . . .” Id. (emphasis added). But Arwa overstates the significance

of this passage. The Florence court discussed one case that “explaine[d] in a different

context that a communication intended to encourage a doctor to prescribe a drug to a

patient would qualify as advertising.” Id. That case, Elan Pharmaceutical Research

Corporation v. Employers Insurance of Wausau, 144 F.3d 1372 (11th Cir. 1998),

involved a pharmaceutical company’s practice of advertising to doctors, who would

then turn around and prescribe drugs to their patients. 144 F.3d at 1378 & n.11. In

so doing, the Florence court distinguished between fax transmissions that sought to

induce physicians to initiate drug sales to patients and transmissions that merely




                                           10
sought authorization from physicians to complete ongoing sales. Because Med-Care’s

faxes fall within the latter scenario, the distinction between the prescription request

in this case and the insurance reimbursement forms in Florence is immaterial.

       The inclusion of the “competitive bid supplier” language on Med-Care’s forms

does not change this conclusion. Arwa is correct that even a small amount of material

related to the sender’s qualifications and services (e.g., “name, address, logo, and

specialties”) may transform a fax into an advertisement. See Holtzman, 728 F.3d at

686–87; see also Able Home Health, 2017 WL 2152429, at *2 (discussing the

significance of the inclusion of contact information and logos on a fax). But the

ultimate question is still whether the fax advertises the availability of a commercial

good or service for a future transaction. In Holtzman, the purpose of the fax—

admittedly a “promotional device”—was sent to “plug[ ] the commercial availability

of [Defendant’s] services.” 728 F.3d at 686–87. Similarly, in Able Home Health, the

fax was sent to solicit new business. 2017 WL 2152429, at *2–3. Here, there is no

evidence that the purpose of Med-Care’s faxes was to drum up new sales. Silverman

presented evidence that the “competitive bid supplier” language was included to

assure physicians that Med-Care was legally authorized to supply medical equipment

to their patients, rather than to solicit future sales. See Def. Silverman’s SOF ¶¶ 15–

18. Reading the fax in its entirety, the Court agrees, and Arwa’s speculation to the

contrary is not supported by evidence.5 See Pl.’s SOF ¶¶ 12–15.


5      Arwa points out that the “competitive bid supplier” language was not “required by any
Medicare regulation.” Pl.’s SOF ¶ 14. That may be so, but it does not compel the conclusion
that the language was used as a marketing ploy.



                                            11
      Arwa’s remaining arguments fare no better. Arwa points out that a fax need

not solicit business from the recipient to be considered an “advertisement”; rather, a

fax that seeks the recipient’s assistance in contracting with a third party may still

qualify. See, e.g., Comprehensive Health Care Sys. of the Palm Beaches, Inc. v. M3

USA Corp., 232 F. Supp. 3d 1239, 1242 (S.D. Fla. 2017) (concluding that a fax may

violate the TCPA “if it ultimately leads to the promotion of goods or services”); AL &

PO Corp., 2014 WL 6999593, at *3 (explaining that a fax may be an advertisement

even if the recipients are “not themselves direct purchasers” of the Defendant’s goods

but rather are intermediaries).     But the Med-Care faxes do not “lead[ ] to the

promotion of goods or services,” Comprehensive Health Care, 232 F. Supp. 3d at 1242;

rather, the sale of the nebulizer was already complete when Med-Care sent the faxes,

conditioned only upon obtaining a valid prescription from the customer’s physician.

And, indeed, Arwa does not argue that Med-Care sold its products through

physicians, but merely that the physicians’ authorization was needed after the sales

were agreed upon between Med-Care and its customers. See also Robert Mauthe,

M.D., P.C. v. Optum, Inc., Civ. A. No. 17-1643, 2018 WL 3609012, at *4 (E.D. Pa. July

27, 2018) (“Unless they promote the sale of an item by drawing public attention to it,

faxes sent in furtherance of indirect commercial solicitations or transaction with third

parties are not unsolicited advertisements.”).

      Finally, Arwa appears to suggest that Med-Care’s faxes may have been a

pretext for a larger advertising scheme. Courts, including this one, have recognized

that faxes that do not directly solicit a commercial transaction, or even faxes that




                                          12
offer free goods and services, may constitute “advertisements” if they are merely a

“pretext” to marketing the defendant’s goods and services.        Mussat, 2018 WL

1156200, at *3; see, e.g., Carlton & Harris Chiropractic, Inc., 883 F.3d at 468

(concluding that fax could be an advertisement where it advertised a free e-book and

it was “entirely plausible” that the e-book was distributed to “further [Defendant’s

own economic interests”).     But other than vaguely citing to cases mentioning

“pretext,” Arwa does not develop this theory. Arwa makes no argument that Med-

Care’s faxes were fabrications or were anything other than legitimate prescription

requests for purchases already completed, or that the faxes were actually intended to

induce doctors to make future purchases.       Accordingly, any such arguments are

waived. See Sommerfield v. City of Chi., 252 F.R.D. 407, 418–19 (N.D. Ill. 2008)

(“[F]ailure to properly develop an argument with citation to relevant legal authority

and to the record constitutes a forfeiture of the argument.”).

      B.     Personal Involvement of Defendant Silverman

      Even if the Med-Care faxes were advertisements, however, Defendant

Silverman could not be personally liable for them, unless he qualified as a “sender”

under the TCPA. “In addition to the person who physically sends the fax, federal

regulations bring within the definition of ‘sender’ ‘the person or entity on whose

behalf a facsimile unsolicited advertisement is sent or whose goods or services are

advertised or promoted in the unsolicited advertisement.’” Heather McCombs, DPM,

LLC v. Cayan LLC, No. 15 C 10843, 2017 WL 1022013, at *5 (N.D. Ill. Mar. 16, 2017)

(quoting 47 C.F.R. § 64.1200(f)(10)). Silverman seems not to fit within any of these




                                          13
definitions, as the parties agree that (1) Silverman did not send any of the faxes, (2)

the faxes were on behalf of Med-Care, not Silverman personally, and (3) if the faxes

advertised anything, they advertised the goods and services of Med-Care, not

Silverman.

      That said, a corporate officer “may be personally liable under the TCPA if he

had direct, personal participation in or personally authorized the conduct found to

have violated the statute, and was not merely tangentially involved.” Physicians

Healthsource, Inc. v. A-S Medication Sols. LLC, 324 F. Supp. 3d 973, 983 (N.D. Ill.

2018) (quoting Texas v. Am. Blastfax, Inc., 164 F. Supp. 2d 892, 898 (W.D. Tex. 2001));

accord A Custom Heating & Air Conditioning, Inc. v. Kabbage, Inc., No. 16 C 2513,

2017 WL 2619144, at *9 (N.D. Ill. June 16, 2017); Chapman v. Wagener Equities, Inc.,

No. 09 C 07299, 2014 WL 540250, at *16–17 (N.D. Ill. Feb. 11, 2014). This rule is an

exception to the general principle that “officers or employees are generally not liable

for statutory violations based solely on their employment status,” A Custom Heating

& Air Conditioning, Inc., 2017 WL 2619144, at *9.

      Arwa insists that Silverman directly participated in or authorized the faxing

operations of Med-Care. But the only evidence Arwa cites to support this theory is

the fact that Silverman “knew” or “was aware” that Med-Care’s procedures included

sending faxed prescription requests to physicians. See Pl.’s SOF ¶¶ 40–42; Pl.’s LR

56.1(b)(3)(C) Stmt. Add’l Facts ¶¶ 12–14, ECF No. 140. But mere knowledge is not

enough;   “[d]irect   participation   or   authorization”   is   required.   Physicians

Healthsource, Inc., 324 F. Supp. 3d at 983. In fact, in all the cases cited by Arwa that




                                            14
ascribed individual liability, the officers took some direct action in the fax campaign.

See, e.g., id. (corporate officer told marketing agent what to write in the fax and

approved its sending); A Custom Heating & Air Conditioning, 2017 WL 2619144, at

*9 (plaintiff alleged that officer actively participated in the transmissions and directly

benefited from them); Mora v. Zeta Interactive Corp., No. 1:16-cv-00198, 2016 WL

3477222, at *3 (E.D. Cal. June 27, 2016) (plaintiff alleged officer was involved in

design of fax and authorized payment for its transmission); Chapman, 2014 WL

540250, at *17 (plaintiff alleged officer directed a recipient list to be assembled,

supervised the sending of the fax, created and approved the form of the ad,

determined the frequency of transmissions, and paid for the ads); Am. Blastfax, Inc.,

164 F. Supp. 2d at 898 (officers were the “guiding spirits” and “central figures” behind

TCPA violations).

      In contrast, where there is a lack of evidence that a corporate officer personally

participated in a faxing operation, courts have declined to impose personal liability.

See, e.g., Savanna Grp. v. Trynex, Inc., No. 10 C 7995, 2013 WL 4734004, at *8 (N.D.

Ill. Sept. 3, 2013) (finding no personal liability where corporate officer merely signed

a check and did not know what it was for); Mais v. Gulf Coast Collection Bureau, Inc.,

No. 11-61936-CIV-SCOLA, 2013 WL 1283885, at *4 (S.D. Fla. Mar. 27, 2013)

(concluding that there was “no evidence” that corporate officer had “anything

personally to do with the calls made to Plaintiff”). This is the case here.

      Arwa contends that Silverman still should be held liable because “the sending

of the faxes was at the core of Med-Care’s business,” and Silverman must have




                                           15
exercised direct authorization and control over it as the president of the company.

See Pl.’s Resp. Def. Silverman’s Mot. Summ. J. at 6, ECF No. 141. But this argument

is merely a veiled attempt to impose vicarious liability on Silverman; it does not

establish his “direct participation or authorization.” Physicians Healthsource, Inc.,

324 F. Supp. 3d at 983. At most, it is speculation that is unsupported by the evidence

and directly contradicted by the record.

      Undeterred, Arwa points to the Seventh Circuit’s decision in FTC v. World

Media Brokers, 415 F.3d 758 (7th Cir. 2005), which concluded that “active

participation in the corporate affairs” of a corporation could include merely “assuming

duties as a corporate officer” to establish personal liability. 415 F.3d at 764. Under

that standard, it seems, the mere occupation of a corporate office could be enough to

hold Silverman liable. But World Media Brokers analyzed a corporate officer’s duties

under the Federal Trade Commission Act, not the TCPA. Id. The significant body of

TCPA case law noted above developed after World Media Brokers, and, until the

Seventh Circuit holds otherwise, the Court finds cases such as Physicians Healthcare

and Chapman persuasive.

      Arwa also suggests that Silverman should be held liable for failing to

implement policies aimed at TCPA compliance. It cites to a line in Mais, 2013 WL

1283885, in which the Southern District of Florida indicated that personal liability

for a corporate officer required proof that the officer “failed to take efforts to

implement appropriate policies or procedures designed to comply with the TCPA, or

that he authorized or personally engaged in conduct that clearly violated the TCPA.”




                                           16
Id. at *4. But, the court in that case did not cite to any case law or statute in support

of its conclusion. Moreover, it appears to be commenting on the conduct of the

corporate officer before it, who did “attempt[] to implement policies that conformed

with the TCPA.” Id. Accordingly, the Court finds Arwa’s reliance on Mais misplaced.

       As a final note, the Court acknowledges that the “direct participation or

authorization” standard has recently been questioned by the Third Circuit, which

suggested that officers should rarely be held liable under the TCPA if acting in their

corporate, rather than personal, capacities. See City Select Auto Sales Inc. v. David

Randall Assocs., Inc., 885 F.3d 154, 159–161 (3d Cir. 2018). Under the Third Circuit’s

proposed analysis, Silverman could not be held personally liable unless there was

some reason to pierce the corporate veil to find that the faxes “were really sent on

behalf of” Silverman as opposed to Med-Care. Id. at 160. This heightened standard

has yet to be applied in the Seventh Circuit (or the Third Circuit for that matter), but

the analysis further supports requiring evidence of direct personal involvement

before subjecting Silverman to liability under the TCPA.

      For these reasons, the Court grants Silverman’s motion for summary judgment

as to Arwa’s TCPA claim and denies Arwa’s motion for partial summary judgment.

II.   Conversion (Count II)

      Arwa’s conversion claim seeks damages for the improper use of its “fax

machines, toner and paper.” Compl. ¶ 48, ECF No. 1. In opposing this claim,

Silverman contends that Arwa has offered no evidence of any damages from its

conversion, other than de minimis damages. Indeed, courts routinely treat claims of




                                           17
conversion of toner and printer paper as “too trivial to support a cause of action.”

Quality Mgmt. & Consulting Servs., Inc. v SAR Orland Food Inc., No. 11 CV 06791,

2012 WL 2128327, at *2 (N.D. Ill. June 11, 2012); accord Old Town Pizza of Lombard,

Inc. v. Corfu-Tasty Gyro’s Inc., No. 11-cv-6959, 2012 WL 638765, at *2–3 (N.D. Ill.

Feb. 23, 2012). Here, other than restating the allegations in its complaint with

respect to conversion, Arwa points to no evidence that it suffered any damage more

than minimal loss of ink and paper, or that Med-Care’s use of its fax machine was a

“violation of sufficient gravity” to support nominal damages. See Quality Mgmt. &

Consulting Servs., Inc., 2012 WL 2128327, at *3.        In any event, the fact that

Silverman had no responsibility for the faxes defeats this claim. See Tahir v. Import

Acquisition Motors, LLC, No. 09 C 6471, 2010 WL 2836714, at *7 (N.D. Ill. July 15,

2010). Silverman’s motion for summary judgment as to Arwa’s conversion claim is

accordingly granted.

III.   ICFA Claim (Count III)

       Arwa also sought damages from Silverman for engaging in unfair business

practices and unfair competition in violation of the ICFA, 815 Ill. Comp. Stat. § 505/1

et seq. In its response to Silverman’s motion for summary judgment, however, Arwa

states that it no longer wishes to pursue this claim. Accordingly, Silverman’s motion

for summary judgment as to this claim is granted.




                                          18
                                    Conclusion

      For the reasons stated herein, Silverman’s motion for summary judgment [129]

is granted, and Arwa’s motion for summary judgment [132] is denied. A status

hearing is set for 2/26/19 at 9:00 a.m. to discuss how Arwa wishes to proceed with its

default judgment against Med-Care.



IT IS SO ORDERED.                      ENTERED 2/11/19



                                       __________________________________
                                       John Z. Lee
                                       United States District Judge




                                         19
